DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deno et al. (Deno: Pub. No. 2018/0296111).
Regarding claim 1, with related comments applying to similarly worded claim 11, Deno discloses medical apparatus, comprising: a probe 10 (see Figs. 1A and 2A), comprising: an insertion tube 11 configured for insertion into a body cavity of a patient; and a basket assembly 12 connected distally to the insertion tube and comprising a plurality of resilient spines (16-19) having respective proximal and distal tips and comprising multiple electrodes (A-G) arrayed along a length of each of the spines between the respective proximal and distal tips, such that the proximal tips of the spines are joined at a proximal end of the basket assembly (Fig. 2A), and the distal tips of the spines are joined at a distal end of the basket assembly (Fig. 2A), and the spines bow radially outward when the basket assembly is deployed in the body cavity (Fig. 2A), whereby the electrodes contact tissue in the body cavity; and processing circuitry 166, which is configured to acquire a first bipolar electrical signal from the tissue between first and second electrodes (e.g., electrodes A-B) at first and second locations along a first spine 18 of the basket assembly, and to acquire a second bipolar electrical signal from the tissue between the first electrode and a third electrode (e.g., electrodes A-C) in a third location on a second spine 17 of the basket assembly, and to interpolate, based on the first and second bipolar electrical signals, a vectorial electrical property of the tissue along an axis that passes through the first location and between the second and third locations (see pars. 0084-0087 and 0098; Fig. 2B, vector fields Figs. 17 and 18).
	Regarding claims 2 and 3, see Fig. 2A.
	Regarding claim 4, see Fig. 2B.
	Regarding claim 5, see at least par. 0098.
	Regarding claim 6, see Fig. 4.
	Regarding claim 7, a vector established between orthogonal components Vx and Vy forms a vector that passes through the first location A and between the second and third locations (B and C) extending from location A to a fourth location in the direction of the vector, and thus effectively simulates a bipolar signal between the first location and the fourth location.
	Regarding claim 8, see pars. 0129-0131 as well as Figs. 17 and 18 showing the vector field mapped by the tissue contacting basket assembly.
	Regarding claim 9, see pars. 0053, 0065, 0074, 0075, 0112.
	Regarding claim 10, see par. 0064.  Tube 11 must inherently be flexible (as is standard in the art) to allow proper guidance and positioning within the heart.
	The rejection of claims 12-20 parallels the rejection of patentably indistinct claims 2-10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
August 26, 2022